Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method of making a tuned, light-activated photocatalyst without the use of templates, classified in B01J 37/08.
II. Claim 16, drawn to a method of making a visible light photocatalyst without the use of templates, classified in B01J 37/08.
III. Claim 17, drawn to a method of making a visible, light-activated photocatalyst, classified in B01J 37/08.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions have materially different designs and modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I recites the employment of a gaseous atmosphere, whereas Inventions II and III recite the employment of an ammonia and a nitriding atmosphere, respectively.  Inventions I and II require the employment of an alcohol, whereas Invention III does not.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with David C. Peterson on March 8, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16 and 17 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 2-15 are objected to because of the following informalities:  
In each of claims 2-15, it is respectfully suggested that “where” be amended to recite “wherein”.  See, for example, claim 2 (“where step of mixing” should be amended to recite “wherein the step of mixing”).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 are indefinite for lacking basis for the recitation “ethanol”.  Neither claim 1 nor claim 7, from which claim 8 depends, recite "ethanol"; however, claim 1 recites "an alcohol".

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Ta3N5 Nanoparticles with Enhanced Photocatalytic Efficiency under Visible Light Irradiation,” by Qinghong Zhang and Lian Gao (hereinafter “Zhang et al.”).
Regarding claims 1, 2, and 5-7, Zhang et al. teach the preparation of Ta2O5 and Ta3N5 nanoparticles, wherein TaCl5 (“metal precursor”, “metal halide”) is dissolved in absolute alcohol, followed by adding thereto a dilute ammonia ethanolic solution.  A precipitate is formed and collected, washed with distilled water and ethanol, and dried at 110°C for 24 hours ("strengthening at about 35°C to about 300°C for about 30 minutes to 96 hours").  The dried precipitate is calcined at 500°C for 2 hours to remove the adsorbed and structural water in amorphous tantalum oxide (Ta2O5; “annealing at a temperature between about 450°C to about 750°C for between about 4 hours to about 16 hours”).  To prepare crystalline Ta2O5 nanoparticles, the amorphous Ta2O5 is calcined at 700°C for 5 hours (“annealing at a temperature between about 450°C to about 750°C for between about 4 hours to about 16 hours”).  
claims 13-15, Zhang et al. teach that, for the preparation of Ta2N5 nanoparticles, the tantalum oxide powder is subjected to nitridation in the flow of ammonia gas at a nitridation temperature ranging from 600°C to 1000°C for a time of 5 to 8 hours (“annealing at a temperature between about 450°C to about 750°C for between about 4 hours to about 16 hours in a gaseous atmosphere; ”annealing…at 625°C for 8 hours”; “nitriding atmosphere”; “ammonia atmosphere”). 
See page 9822 of Zhang et al., under the section “Experimental Section”.
Zhang et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the formation of self-assembled shapes.  However, because Zhang et al. teach a method comparable to that instantly claimed, the skilled artisan would have been motivated to expect the method of Zhang et al. to form self-assembled shapes, absent the showing of convincing evidence to the contrary.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over “Ta3N5 Nanoparticles with Enhanced Photocatalytic Efficiency under Visible Light Irradiation,” by Qinghong Zhang and Lian Gao (hereinafter “Zhang et al.”) as applied to claims 1 and 2 above, and further in view of Tokudome et al. (U. S. Patent Publication No. 2016/0121319).
claims 1 and 2, as stated above.  While Zhang et al. teach TaCl5 (“metal halide”) as a metal precursor, this reference does not teach or suggest a metal alkoxide or tantalum alkoxide as a metal precursor, as recited in claims 3 and 4.
	Regarding claims 3 and 4, Tokudome et al. teach the preparation of metal oxide particles, e.g., Ta2O5, from an aqueous dispersion of a water-soluble transition metal complex that is subjected to drying and firing (paragraphs [0023], [0050]-[0054]), wherein said metal oxide particles "can be utilized as a photocatalyst..." (paragraph [0085]), and exhibit primary particle diameters of 190 nm or less (paragraph [0081]).  The complex may include water as a solvent, or water-soluble organic solvents such as ethanol, which is also disclosed by Zhang et al., as discussed above.  Tokudome et al. further teach tantalum alkoxides and tantalum chloride (e.g., tantalum pentachloride, TaCl5, which is taught by Zhang et al.) as exemplary tantalum sources.  See paragraph [0033] of Tokudome et al.
	Motivated by these references' common teachings regarding the production of photocatalysts comprising Ta2O5 nanoparticles, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify Zhang et al. by substituting TaCl5 with tantalum alkoxides, as suggested by Tokudome et al., which shows functional equivalence between these two Ta2O5 precursors.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  While Zhang et al. teach the employment of ethanol, as stated above, this reference does not explicitly teach or suggest the claimed volume ratios of ethanol to water, as recited in claims 8-10.  Further, while Zhang et al. teach a drying time and temperature of 110°C and 24 hours that is considered comparable to Applicants’ “strengthening”, this reference does not teach a drying time of 200°C, as recited in Applicants’ claims 11 and 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of, inter alia, preparing photocatalysts.
	Exemplary prior art includes Hasegawa et al. (JP 2006-263504), which teaches the preparation of tantalum-oxide based photocatalysts by forming a powder, fiber, film, or nanosheet from a precursor obtained by polymerizing tantalum alkoxide, followed by firing the powder, fiber, film, or nanosheet in, e.g., ammonia. See paragraphs [0028]-[0029] of Hasegawa et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 9, 2022